DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Claim Objections and Rejections
The nonstatutory double patenting rejection of claims 1-29, over claims 1-5, 8-9, 12-16, 22-23 and 27 of US 10,806,830 B2 to Wang et al., (at par. 1-3 of the 03/03/2022 Office action), is withdrawn in light of the terminal disclaimer, filed May 27, 2022 for US 10,806,830 Applications, which was approved May 27, 2022.
The nonstatutory double patenting rejection of claims 1-29, over claims 1-3, 5, 8-10 and 13-16 of US 10,881,839 B2 to Wang et al., (at par. 4-6 of the 03/03/2022 Office action), is withdrawn in light of the terminal disclaimer, filed May 27, 2022 for US 10,881,839 Applications, which was approved May 27, 2022.
The nonstatutory double patenting rejection of claims 1-29, over claims 1-30 of US Appl. No. 17/080,088, (at par. 7-9 of the 03/03/2022 Office action), is withdrawn in light of the terminal disclaimer, filed May 27, 2022 for US Appl. No. 17/080,088 Applications, which was approved May 27, 2022.

Terminal Disclaimer
Applicant’s electronic terminal disclaimers: 
filed May 27, 2022 for US 10,806,830 B2 to Wang et al., matured from copending Application No. 16/135,436, approved on May 27, 2022; 
filed May 27, 2022 for US 10,881,839 B2 to Wang et al., matured from copending Application No. 16/135,472, approved on May 27, 2022; and
filed May 27, 2022 for copending Application No. 17/080,088, approved on May 27, 2022;
are acknowledged.


Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance: the closest prior art is: WANG (WO 2009/051614 A1, Publ. Apr. 23, 2009; hereinafter, “Wang”) and ROSENBLUTH (US 5,312,430, Issued May 17, 1994; hereinafter, “Rosenbluth”).  Wang is directed to drug releasing coatings for medical devices.  Wang, title & abstract.  In this regard, Wang teaches “6 PTCA balloon catheters (3.5 and 3.0 mm in diameter and 20 mm in length)” that are “loaded with a formulation 18-28 in example 1” (Wang, par. [0300], Ex. 15) in order to obtain a “coated PTCA balloon catheter was inserted into a target site in the coronary vasculature” (Wang, par. [0301], Ex. 15).  Wang also discloses:
[0230] It is contemplated that the medical devices of embodiments of the present invention have applicability for treating blockages and occlusions of any body passageways, including, among others, the vasculature, including coronary, peripheral, and cerebral vasculature, the gastrointestinal tract, including the esophagus, stomach, small intestine, and colon, the pulmonary airways, including the trachea, bronchi, bronchioles, the sinus, the biliary tract, the urinary tract, prostate and brain passages.  They are especially suited for treating tissue of the vasculature with, for example, a balloon catheter or a stent.
Wang, par. [0230].  Rosenbluth is directed to a balloon dilation catheter (Rosenbluth, title & abstract),which is suitable for treating “hyperplasia of the prostate gland” (Rosenbluth, col. 1, ln. 32-33).  In this regard, Rosenbluth describes the device’s structure and its placement in the urethra, through the sphincter muscle, prostate, and into the bladder:
As best seen in FIG. 11, the dilation catheter 18 of the present invention comprises an axially elongate catheter shaft 56, having a tapered guiding end 58, and a plurality of parallel conduits disposed therein.  Situated near the guiding end 58 of the catheter shaft 56 is a locating balloon 60.  The locating balloon 60 is a small latex Foley-type balloon, adapted for inflation by a source of pressurized fluid.  Adjacent the locating balloon 60 is a larger dilation balloon 62, having a proximal shoulder 64 and a distal shoulder 66.
A feature of this invention is that the distal shoulder 66 of the dilation balloon 62 is overlapped by a portion of the locating balloon 60, such that, when the balloons are expanded, a minimal valley is left between the two balloons.  Both of the balloons 60, 62 are bonded to the outer perimeter of the catheter shaft 56 by suitable adhesive or thermal process.  In a similar manner, more than one axially adjacent dilation balloons can be provided on the dilation catheter, each provided with a unique inflation lumen extending through the catheter to a selectively controllable pressure source.  The use of two or three or more dilation balloons permits control over the effective length of the dilation region of the catheter, as will be understood by one of skill in the art.
While the overlap of the locating balloon 60 onto the shoulder 66 of the dilation balloon 62 increases the area of dilation by minimizing the distance between the locating balloon 60 and the dilation balloon 62, suboptimal dilation of the affected prostatic urethra 68 still exists due to the tapered nature of expandable balloons, commonly used in dilation processes.  To achieve optimal dilation near the ends 70, 72 of the affected prostatic urethra 68, the dilation balloon 62 can be molded with a steep, squared off end 74, as illustrated in FIG. 13.  Depending on the nature of the affected area of the prostatic urethra 68, it may be desirable to enable urethral dilation very close to the bladder neck 72 or the external sphincter muscle 70.  Accordingly, either end of the dilation balloon 62, neither end, or both ends may be provided with a substantially vertical configuration as illustrated in FIGS. 13, 14 and 17.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

(Rosenbluth, col. 5, ln. 52 to col. 6, ln. 25, and Fig. s 11-17).  However, Wang and Rosenbluth DO NOT TEACH a balloon with an expandable neck section.  In this regard, independent claim 1 recites: “the at least one neck section comprises an inflated diameter that is smaller than the main diameter when the balloon is inflated, during the inflating the inflated diameter of the neck section is the smallest diameter of the balloon catheter between the first main section and the second main section, during the inflating the inflated diameter of the neck section is greater than a diameter of the neck section prior to the inflation.”  In this regard, the May 15, 2020 Declaration for U.S. Appl. No. 16/135,472 (attached to this Office action, and hereinafter, “Declaration”) evidences:
Advantages Provided by an Expandable Neck.
13.	The expandable neck between the two main sections has advantages over a nonexpandable neck, including improved self-positioning and improved dilation of the bladder neck with propagation of the anterior commissurotomy into the bladder neck area.  These advantages are discussed below.
14.	The expandable neck between the two main sections provides an advantage of improved self-positioning, as compared to a similar balloon without the expandable neck.  During inflation of a balloon catheter with two separate main balloon sections and a nonexpandable neck the balloon tends to migrate toward the bladder and then slip completely into the bladder, preventing proper prostatic urethral decompression.[.]  During inflation of a balloon with two main sections and a non-expandable neck therebetween, after inflation of the second main section in the bladder, traction on the catheter shaft must be applied to initially attempt to position the inflating first main section balloon in the prostatic urethra and to prevent balloon migration into the bladder before the first balloon section attains sufficient diameter to be held back by the bladder neck.[.]  During inflation of a balloon that has an expandable neck, the balloon is placed such that the first main section proximal cone is placed adjacent to the external sphincter and the neck is positioned distal of the bladder neck. [.]  During inflation, the second main section initially expands to a larger diameter than the expandable neck and first main section because it is only being slightly constrained by the bladder neck and is predominantly in the bladder.  During inflation, the partially inflated first and second main sections press against the prostatic urethra and the base of the bladder, pulling the balloon catheter toward the bladder.  However, during the inflation, unlike a non-expandable neck, the expanding neck provides friction against the inner walls of the bladder neck and decreases or eliminates the need to apply traction to prevent the first main section of the balloon from slipping through the bladder neck and entering the bladder before it has attained sufficient diameter to become held back by the bladder neck tissue.  As a result, the balloon self-positions during inflation such that the first main balloon section is in the proper position to fully dilate the prostatic urethra and such that the bladder neck tissue is completely surrounding the balloon neck.  The expandable neck therefore decreases the propensity of a balloon catheter to slip into the bladder during inflation and increases the probability of proper placement of the balloon.  The self-positioning of the balloon catheter and dilation of the bladder neck provided by the expandable neck enables consistent creation of an anterior commissurotomy that starts at the apex of the prostate and goes all the way to the bladder neck.  This successfully decompresses the full length of the prostatic urethra and relieves bladder outflow obstruction.
15.	A balloon catheter without an expandable neck cannot effectively dilate the bladder neck; instead, during inflation, the bladder neck area becomes pinched between the main sections adjacent to the non-expandable neck. Without an expandable neck, the bladder neck area is crushed between the two adjacent main sections instead of being dilated or widened to decrease patient symptoms. In contrast, an expandable neck between the two main sections provides an advantage of dilation of the bladder neck and propagation of an anterior commissurotomy in the prostate all the way into the bladder neck area.  This provides decompression of the full length of the prostatic urethra, which allows for higher urine flow (Qmax) during voiding and translates to a reduction in symptom scores (IPSS).
Declaration, par. 13-15.  Thus, the instant claims are distinguishable from Wang in terms of a balloon with an expandable neck section.



Conclusion
Claims 1-29 are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611